UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 21, 2013 VALUEVISION MEDIA, INC. (Exact name of registrant as specified in its charter) Minnesota 0-20243 41-1673770 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6740 Shady Oak Road, Eden Prairie, Minnesota 55344-3433 (Address of principal executive offices) (952) 943-6000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 21, 2013, we issued a press release disclosing our results of operations and financial condition for our second quarter ended August 3, 2013. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99, shall not be deemed to be “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934 or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in that filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Exhibit Title 99 Press Release dated August 21, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Date: August 21, 2013 VALUEVISION MEDIA, INC. By: /s/ Teresa Dery Teresa Dery Senior Vice President and General Counsel EXHIBIT INDEX No. Description 99 Press Release dated August 21, 2013
